PER CURIAM.
Our opinion holds there was proved no description of the road from which the jury could determine the damages. When the exact situation of the now constructed road is shown, its interference with the logging of Mesabi’s timber, which it bisects, may be shown to be a substantial sum. Of this our opinion states:
“Mesa'bi also well could show as one of the other elements of damage that the economic method of taking its timber would be to fall, buck and pile its timber growing on both sides of the proposed road, without any interference of any road, postponing building its own road until this more economic method was completed. The presence of Johnson's exclusive road so bisecting Mesabi’s timber would require the added cost of lifting many logs across the road. If the road were to be used by both parties there would be a different amount of damage.”
Incidentally this is an outstanding case for a view of the terrain by the jury of the vicinage. Also an outstanding case of the wrong done by a diversity transfer of 200 miles to Portland, where the jurors probably know nothing of logging.
The petition for rehearing is denied.
STEPHENS, Circuit Judge, concurs in the denial.